



COURT OF APPEAL FOR ONTARIO

CITATION: Fiorito v.
    Wiggins, 2015 ONCA 729

DATE: 20151030

DOCKET: C57453

Feldman, Juriansz and Brown JJ.A.

BETWEEN

Anna Maria Fiorito

Applicant (Appellant)

and

Jefferson Ross Wiggins

Respondent (Respondent)

Donna Wowk and Mark DeGroot, for the appellant

Brian Ludmer, for the respondent

Heard: October 1, 2015

On appeal from the orders of Justice R. John Harper of
    the Superior Court of Justice, dated June 27, 2011, June 28, 2013, and October
    17, 2013, with reasons reported at 2011 ONSC 1868, 2013 ONSC 4272 and 2013 ONSC
    7770.

Brown J.A.:

OVERVIEW AND ISSUES

[1]

The appellant, Anna Maria Fiorito (the mother),
    appeals the order of Harper J. dated June 27, 2011 (the 2011 Order), with
    reasons released the same day, and his order of June 28, 2013 (the 2013
    Order), with reasons released the same day, as well as his costs order dated
    October 17, 2013 (the Costs Order).

[2]

The mother and the respondent, Jefferson Ross
    Wiggins (the father), have three daughters, who are now 14, 13, and 12 years of
    age.

[3]

Upon the separation of mother and father in
    February, 2008, the three daughters lived with their mother.  A consent interim
    order of October 24, 2008, provided the father with access on Tuesdays and
    alternating weekends, and a March 5, 2010 order directed counselling and the
    continued involvement of a parenting coordinator.

[4]

A dispute arose over whether the mother was
    complying with the consent access order. The father brought a contempt motion, originally
    returnable in October, 2009, and in his Amended Answer sought shared custody of
    the children.  On the eve of the trial of those issues, the parties entered
    into October 19, 2010 Minutes of Settlement.  Under them, the mother would have
    custody of the children, while the father would have substantial access to the
    children, equivalent to 40 percent of the residential time. No order was taken
    out embodying the terms of the Minutes.

[5]

Performance of the access provisions in the
    Minutes became a matter of dispute almost immediately after the Minutes were
    signed. Nolan J. then directed a trial of custody and access issues, and the
    father renewed his motion to find the mother in contempt of the access order.

[6]

A 19-day trial of the financial issues between
    the parties was held before another judge.

[7]

The trial judge conducted a 22-day hearing on
    custody and access in early 2011.  By order dated June 27, 2011, he held the
    mother in contempt of the orders dated October 24, 2008 and March 5, 2010.  He
    sentenced the mother to six months probation and set terms of probation
    dealing with custody and access with which she was required to comply.  Under
    those terms, custody of the children remained with the mother, but the trial
    judge ordered a stepped-up access transition scheme under which the father
    would eventually have access one evening a week and on alternating weekends.
    The Childrens Aid Society was ordered to perform supervision and to arrange
    for counselling.  The trial judge directed a review before him in six months to
    determine if both mother and father were making gains in reducing their
    respective denigrations of the other to the children.

[8]

For a variety of reasons, the ordered six-month
    review did not commence until July 2012. The review turned into a 23-day
    trial-like hearing spanning 10 months. By order dated June 28, 2013, the trial
    judge granted custody of all three children to the father. He limited the
    mothers access to the children to weekly therapy sessions with the childrens
    therapist, Dr. Ricciardi.  The order required the mother to bring a motion to
    change in order to change her access.

[9]

The mother filed a notice of appeal dated August
    7, 2013 which, in effect, sought to appeal both the 2011 and 2013 Orders.

[10]

Before dealing with the issues raised on the
    appeal, it is worth recalling for mother and father the bigger picture.  The
    trial judge devoted 45 hearing days to their custody and access dispute.  The
    2013 Order reversed the custody of the children.  More than two years then
    elapsed before the parties were ready to argue the appeal.  During that time,
    the children have lived with their father.  They are now 14, 13 and 12 years
    old, and they have lived the last seven years of their lives in the shadow of
    their parents litigation. The children are entitled to a stable childhood, not
    one marked by uncertainties over their living arrangements and contact with
    their parents resulting from the bitter dispute between mother and father.

[11]

The appeal record filed by the parties is
    voluminous.  In the months prior to the hearing, the parties generated a
    blizzard of new paper with their competing motions for fresh evidence and the
    respondents motion to quash the appeal of the 2011 Order.  Accordingly, it is
    also worth recalling for father and mother what this court stated in
C.S.
    v. M.S
., 2010 ONCA 196, 76 R.F.L. (6
th
) 14 at para. 4:

It is not our task to retry the case; we must
    approach the appeal with considerable respect for the task facing a trial judge
    in difficult family law cases, especially those involving custody and access
    issues.  As expressed by Bastarache J. in
Van de Perre v. Edwards
, [2001]
    2 S.C.R. 1014 at para. 13:

Custody and access decisions are inherently exercises in
    discretion.  Case-by-case consideration of the unique circumstances of
    each child is the hallmark of the process.  This discretion vested in the
    trial judge enables a balanced evaluation of the best interests of the child
    and permits courts to respond to the spectrum of factors which can both
    positively and negatively affect a child.

[12]

The mother appeals on numerous grounds relating
    to a wide array of alleged factual and legal errors made by the trial
    judge.   I do not propose to consider them individually.  They can be
    grouped into four main grounds of appeal.

FIRST GROUND: THE FINDING OF CONTEMPT IN THE
    2011 ORDER

[13]

The mother appeals the 2011 Order, including the
    finding that she was in contempt.  The father moves to quash the appeal of that
    order as out of time.  The mother submits that the 2011 Order was not a final
    order, but a mid-trial ruling, with the trial not ending until the release of
    the 2013 Reasons.

[14]

I do not accept the mothers characterization of
    the 2011 Order.  A contempt order is a final order:
Mantella v. Mantella
,
    2009 ONCA 194,
61 R.F.L. (6th) 259
at para. 17.  In the
    unusual circumstances of this case, however, in which the 2013 Order was
    clearly informed by many of the factual findings made in the 2011 proceeding, as
    well as the trial judges finding that the mother had failed to meet the
    expectations he had set out in the 2011 Order, I would grant the mother an
    extension of time in which to appeal the 2011 Order, and shall deal with it on
    the merits.

[15]

The mother submits that the trial judge erred in
    failing to consider whether a breach of any order was continuing at the time of
    the contempt hearing and failed to specify the particular occasions on which
    she had breached the 2008 and 2010 Orders.

[16]

As this court has emphasized, the civil contempt
    remedy is one of last resort and should not be granted in family law cases
    where other adequate remedies are available to the aggrieved party:
Hefkey
    v. Hefkey
, 2013 ONCA 44,
30 R.F.L. (7th) 65,
at
    para. 3.

[17]

The civil contempt remedy exists where a party
    fails to comply with a live or operative order of the court:
Family Law
    Rules
, r. 31(1);
Prescott-Russell Services for Children and Adults v.
    G. (N.)
(2006), 82 O.R. (3d) 686 (C.A.), at para. 27. In the present case,
    by the time of the 2011 hearing, the 2008 and 2010 Orders no longer were
    operative.  Those were interim orders.  They were superseded by the parties
    2010 agreement on custody and access contained in the final Minutes of
    Settlement. Consequently, there was no order outstanding in respect of which
    the trial judge could find the mother in contempt.  His finding of contempt and
    imposition of sentence on the mother therefore is set aside.

SECOND GROUND: THE TRIAL JUDGES RELIANCE ON
    THE
CHILD AND FAMILY SERVICES ACT
IN THE 2011 ORDER

[18]

Although in his 2011 Order the trial judge
    described his custody and access conditions as part of the probation sentence
    imposed for contempt, it is clear from his reasons that he relied on
s. 16
of the
Divorce Act
, R.S.C. 1985, c. 3
    (2nd Supp
.) and ss. 24 and 34 of the
Childrens Law Reform
    Act
,
    R.S.O. 1990, c. C.12
, to fashion those conditions.

[19]

The trial judge went further, however, and found
    that all three children were in need of protection within the meaning of the
Child
    and Family Services Act
, R.S.O. 1990, c. C.11 (
CFSA
), s. 37: para. 171. The hearing took place in Windsor.  The trial
    judge observed that in Windsor a Superior Court judge lacks the jurisdiction to
    hear child protection applications; only judges of the Ontario Court of Justice
    have such jurisdiction.  He therefore reasoned that he needed to draw on his
parens
    patriae
jurisdiction as a Superior Court judge in order to make a finding
    that the children had suffered emotional harm which resulted from the actions
    of their mother, within the meaning of s. 37(2)(f) of the
CFSA
. Having
    found that the children were in need of protection, the trial judge then
    described the jurisdictional basis on which he intended to rest his custody and
    access conditions:

These children are in need of protection as
    defined by
section 37(2)
(f) and (g) of the
Child and Family
    Services Act
. However, I feel that I am able to
    combine my ability to structure terms of probation and with the utilization of
    the
Childrens Law Reform
    Act
,
section 34
and my
parens patriae
in order to craft an order that
    gives these children and this family a chance to break out of this destructive
    and abusive situation. (para. 188)

[20]

The mother submits the trial judge erred in
    exercising his
parens patriae
jurisdiction to find that the children
    were in need of protection within the meaning of the
CFSA
.  I agree. 
    There was no need to resort to the
CFSA
or his
parens patriae
jurisdiction.  In his 2011 Reasons, the trial judge found that the childrens
    expressed fear and dislike of their father was rooted in the mothers fear and
    dislike of him (para. 149), and the transformation of the childrens perception
    of their father was primarily caused by the mothers role in helping to create
    a distorted reality of their father (para. 147).  That led him to find that the
    mothers conduct over the previous 2.5 years had amounted to emotional abuse of
    the children that distorted their reality of their father (para. 185).  It was
    open to the trial judge to take that finding into account under s. 24(2) of the
CLRA
as part of the childrens needs and circumstances in
    determining their best interests. There was no need for the trial judge to
    resort to the
CFSA
or his
parens patriae
jurisdiction, and he
    erred in so doing.

THIRD GROUND:
    THE TRIAL JUDGES ANALYSIS OF THE BEST INTERESTS OF THE CHILDREN

[21]

In his 2011 Order, the trial judge granted custody
    of the children to the mother and granted access to the father on a stepped-up
    basis to culminate in one evening a week and alternating weekends, essentially
    the access arrangement agreed upon by the parties in the Minutes of
    Settlement.  In the 2013 Order, the trial judge reversed custody, and he
    limited the mothers access to weekly therapy sessions with Dr. Ricciardi.

[22]

The mother submits that the trial judge made two
    main errors in reaching that result.  First, she argues that the trial judge
    erred in admitting into evidence surreptitious recordings made by the father of
    conversations between the mother and father during two access exchanges.  I do
    not agree.  The trial judge acknowledged that in family law cases courts
    discourage the surreptitious taping of the other party, but he correctly
    proceeded to determine the admissibility of the recordings by balancing their
    prejudice against their probative value, including their reliability: 2013
    Reasons, para. 54. I see no reason to interfere with that decision.

[23]

Second, the mother submits the trial judge erred
    in reversing custody because he failed to consider all relevant factors when
    determining the best interests of the children, including giving sufficient
    weight to the principle of maximum contact.  She contends the trial judge
    focused on the interests of the parents, instead of the best interests of the
    children.

[24]

The trial judge gave extensive reasons for both
    his 2011 and 2013 Orders.  At the heart of both orders lay his factual finding
    that the children were suffering emotional abuse caused by their mother.  While
    different courts could weigh the evidence in different ways, I see no basis to
    conclude that the trial judge committed a palpable and overriding error in
    making that finding.  The trial judge expressly considered and weighed the
    principle that a child should have as much contact with each parent as is
    consistent with the best interests of the child: 2013 Reasons, para. 141. 
    While the 2013 Reasons did not deal specifically with each of the factors set
    out in s. 24(2) of the
CLRA
, the trial judge's primary concern that
    the children have a meaningful relationship with both parents is clear throughout
    the reasons.  Moreover, the trial judge found that this was an extreme case:
    2013 Reasons, para. 143.  In those circumstances, and in light of the deference
    owed to the findings of trial judges in family law matters, I cannot conclude
    that the trial judge made any reversible error in his analysis of the best
    interests of the children.

FOURTH GROUND: THE ABSENCE OF A TIMEFRAME IN
    WHICH TO CONDUCT AN ACCESS REVIEW

[25]

In his 2013 Reasons, the trial judge stated
    that: I am still of the view that these children need both of their parents. 
    It is my intention that access be increased given input with Dr. Ricciardi:
    2013 Reasons, para. 144.  To that end, para. 4 of the 2013 Order provided that
    therapy sessions with Dr. Ricciardi shall be increased to at least once per
    week, and para. 3 stated:

The mother will have to bring a motion to
    change in order to change the access, if she is able to demonstrate that she is
    able to both act and articulate to the children in a manner that promotes the
    ability of the children to have a loving relationship with both of their
    parents, and with the input of Dr. Ricciardi.
The intention being that
    access is to move forward in order to maximize contact with both parents.
[Emphasis
    added.]

[26]

Read as a whole, the trial judges 2013 Order
    put in place a review-like process, albeit one that he required the mother to
    initiate.  While the trial judge quite properly regarded the future increase in
    access for the mother to be in the best interests of the children, in my
    respectful view he erred in failing to set a fixed timeframe in which the issue
    of access would be further reviewed.  Given his finding that the children
    needed both of their parents, he should have imposed a timeline for a further
    review.

ALTERATION OF ACCESS

[27]

The fresh evidence filed on this appeal
    included September 14, 2014 and September 20, 2015 reports from Dr. Ricciardi,
    the therapist who has seen the parents and the children on a weekly basis
    pursuant to the 2013 Order.  In his 2014 Report, Dr. Ricciardi stated:

It is my opinion that it would be advantageous
    at some point in time to consider moving towards the separation of therapy and its
    stated goals (i.e., the continued promotion of the childrens relationship with
    their father), from the typical aspects of access encountered with a
    non-custodial parent (i.e., [the mother]).  In this instance for example,
    additional access between the children and their mother could be supervised and
    controlled within a setting separate and distinct from therapy and supervised
    by another party.

[28]

In his 2015 Report, Dr. Ricciardi noted that
    this separation of therapy and access did not transpire as [the father] and
    [the mother] could not agree to a methodology of how this increased contact was
    going to transpire.  He also reported that, this past February, the oldest
    child raised the issue of what do I have to do to make things change.  He
    continued:

She was clearly evidencing her frustration
    with the stagnation of therapy.  What was implied in this statement was [the
    childs] feeling that things had not moved forward in terms of the nature and
    extent of contact that she and her siblings experienced with her mother (as had
    been communicated would occur with improved relations with their father).

[29]

Dr. Ricciardi also stated:

[I]t is my opinion that there exists the real
    risk that the children will experience a regression in their functioning (i.e.,
    losing the gains that were observed with respect to their interactions and
    relationships with [the father & his new wife]) should substantive changes
    not occur, particularly in relation to the childrens interactions and
    relationship with [the mother] (i.e., increased contact outside the context of
    therapy).

[30]

Dr. Ricciardis view is hardly surprising: the
    children resided with their mother for many years, and the children understand
    what the trial judge intended  i.e. that access should move forward to
    maximize contact with both parents.  Two years have passed without an increase
    in their mothers access to them.  At the same time, the children obviously
    enjoy the time they spend with their mother.  The father acknowledged as much
    in his fresh evidence when he deposed about the mothers therapy sessions with
    the children:

I sit in an adjacent office within Dr.
    Ricciardis office premises and even though I am not trying to listen in, I
    hear through the doors and walls laughter and play as opposed to any serious
    discussion about the matters that are the subject of Justice Harpers two
    decisions.

[31]

In my view, the best interests of the children
    require a review of the present access arrangements in the immediate future.  I
    would therefore set aside para. 3 of the 2013 Order and direct that a review of
    access arrangements be held before a judge of the Superior Court of Justice in
    Windsor no later than February 15, 2016.  The review must not be like the
    20-plus day review held previously in this matter or generate the
    disproportionate legal fees seen so far in this proceeding.  I see no reason
    why the review should take more than a few days.  I exhort the review judge to
    manage the review process to achieve that result.

[32]

Over two years have passed since the 2013 Order
    was made, an order intended by the trial judge to foster the development of a
    relationship between the children and their father.  The children are now older
    and have a relationship with the father, but they understandably are frustrated
    by their limited contact with their mother.  It is in the best interests of the
    children to have a relationship with both parents.  That is what the trial
    judge sought to achieve.

[33]

Consequently, pending the ordered review
    hearing, I see no reason not to increase the mothers access in the interim, as
    intended by the trial judge and supported by the fresh evidence.  Considering
    the appeal record and the fresh evidence in light of the passage of time, I
    would order that that the mother have unsupervised access to the children one
    weekend each month and overnight during the week once every two weeks.  As
    there was no evidence before us about the childrens daily schedule or calendar
    for the next few months, I would direct the parties to consult and agree on the
    details of a schedule implementing such revised access.  If no agreement has
    been reached by November 13, 2015, the parties shall appear before a judge of
    the Superior Court of Justice in Windsor no later than November 20, 2015 to
    settle the details of the revised access.

DISPOSITION

[34]

By way of summary:


(i)

I would dismiss the respondents motion to quash, extend the time to
    appeal the 2011 Order, allow the appeal of the 2011 Order, in part, and set
    aside paras. 1 and 2 of the 2011 Order;


(ii)

I would allow the appeal of the 2013 Order, in part, and set aside para.
    3 thereof;


(iii)

I would allow the parties respective motions to file fresh evidence and
    direct that a review of access arrangements be held before a judge of the
    Superior Court of Justice no later than February 15, 2016;


(iv)

pending that review hearing, I would vary para. 2 of the 2013 Order to
    increase the mothers access to include, in addition to the access during the
    weekly therapy sessions, unsupervised access one weekend each month and overnight
    during the week once every two weeks, in accordance with the directions set out
    in para. 33 above.

[35]

The trial judge ordered the mother to pay the
    father costs in the amount of $400,000 for the 2011 and 2013 proceedings.  The
    mother seeks costs of the appeal on a full indemnity basis in the amount of
    $207,886, while the father seeks full indemnity costs of $124,440.

[36]

The parties enjoyed mixed success on the appeal
    and, as a consequence, mixed success in respect of the proceedings below.  The
    fairest disposition of the costs of this matter is that the parties bear their
    own costs of the appeal, and I would reduce the costs payable by the mother to
    the father under the Costs Order for the proceedings below from $400,000 to
    $200,000, inclusive of fees, disbursements and taxes.

Released: October 30, 2015 (KF)                  David Brown J.A.

I
    agree K. Feldman J.A.

I
    agree R.G. Juriansz J.A.


